Title: Samuel J. Harrison’s Answer to Bill of Complaint in Scott v. Jefferson and Harrison, [by 1 August 1812]
From: Harrison, Samuel Jordan
To: Scott, Samuel


          
            by 1 Aug. 1812 
            The separate answer of Samuel J. Harrison to a bill in Chancery exhibited against him & Thomas Jefferson, in the superior court of Chancery for the Richmond district by one Samuel Scott:
            This def. saving to himself now and at all times hereafter all benefit of exception to the manifold uncertainties Etc to the Compl’s bill, for answer thereto, or so much thereof as he is advised it is material for him to answer unto, replies & says that it is true that he has purchased & recieved title from the other def. to the lands & premisses mentioned in the bill; it is also true that before he made said purchase, he did hear that the Complt set up claim to the same, or to a part thereof; but it is also true that before he made sd purchase he did understand & believe that the Complainant & the other def. had met on the disputed premises, with a surveyor to run the lines under an understanding or agreement, that if on said survey it should be found that the other defendants patent which was admitted to be the eldest, covered the land in dispute, he the Complt would withdraw his claim; & he did understand & believe that a survey of the lines was then made, & that it was found that the def’s title covered the same: believing therefore that the other def had the legal title to sd lands, he became shortly afterwards a purchaser: it is also true that shortly after it was understood this def. had made said purchase, that the Complt entered into the same & commenced opening a plantation, that the other def. who at that time had not conveyed to this def. a title, nor had recieved any part of the purchase money, did procure a warrant for a forcible entry & detainer, to be executed on the Complt & which was tried on the ground, & the verdicts were severally in favor of the other def’s right of possession: he further says that he was present at said trials, & did understand during the progress of the same & before it’s final determination, that it was represented by the Complt’s counsel or agents (he not being present) that if no claim for damages would be set up against him for cutting down the lands on which he had made his sd entry, that he the Complt would peaceably surrender the lands in question; but the other def. preferred a legal decision of the controversy by the jury, which was had, & restitution awarded to him accordingly. the other def. on conveying to him a title, objected to any suit for damages being brought against the Complt by this def. or in his name for his benefit, altho’ great waste of timber had been committed, which from it’s contiguity to Lynchburg was valuable to this def. this def. refers to the answer of the other def. for a justification of title, and having fully answered as he believes or knows, prays to be hence dismissed with his costs Etc.
            signed Saml J. Harrison.
          
          
            Campbell county to wit
            This day Saml J. Harrison came before me a justice of the peace for the sd county & made oath that the foregoing answer is true, as far as he knows or believes. given under my hand this 1st day of Aug. 1812.
          
        